Title: To Thomas Jefferson from John Paul Jones, 6 [January] 1786
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris Decr. [i.e. Jan.] 6th. 1786.

I have received the Letter you did me the honor to write me yesterday, enclosing a Letter to you from his Excellency the Marechal de Castries, with a Memorial of a certain François Rippert; who claims to be paid 675₶ out of the portions of Prize-money due to one Robinson Garde-marine and John Frankfort Pilot of the Squadron that was under my Command. In compliance with your request I have examined the Rolls in my hands, and find that there is no such person as John Frankfort Pilot mentioned therein. I find a John Frankfort, Seaman, on the Roll of the Bon-Homme-Richard, and there appears due to him 115₶-1s.-11d.; but this cannot, I am persuaded, be the person designed in the Memorial you sent me. I rather think it was a person of the same Name who, having been mate of one of the Prizes, had remained with me, as he desired to return to his native Country America; but, as I had a sufficient number of Officers in the Alliance, his Name is not mentioned in the Roll. Arthur Robinson was a Midshipman in the Alliance; but the division of the Prize-money due to that Frigate does not depend on me, nor have I with me the Rules necessary for that purpose. Congress has directed the division,  and the payment to each individual to be made in the Treasury of the United-States; and I have given Bonds for 200,000 Spanish Dollars to pay the whole Sum received into the continental Treasury.
When I went from hence to L’Orient to settle the Prize-money in July last, Mr. le Jeune, Commissaire des Classes, made a public Proclamation for all persons having claims against the individuals who served under my orders to bring in their Accounts to his office and there receive payment. This was only a repeatition of a former publication that Mr. le Jeune had made; and, as I was after this detained two Months at L’orient, it will not now be said that sufficient time was not given. Mr. le Jeune, in my hearing, refused to receive various claims, because they had not been made in proper Season. And Mr. Thevenard, the Commandant, in my presence, dismissed and threatened to imprison some persons, who brought, for his approbation, accounts of sundry articles of Cloathing furnished to individuals belonging to the Royal Navy without his Orders. If those two examples were to be taken as a Rule for our conduct, what would become of the Memorial of Francois Rippert? She can shew no authority from me for her demand, and I have great reason to complain of her and others like her, who seduced my Sailors from their duty on Board their Ships; where they had plenty of as good Provision as that with which she pretends to have supplyed them.
But, there is yet one way, and I know no other, to obtain payment, to the amount of the Prize-money, for any Sums that may be claimed by the Subjects of France, from the Subjects of the United-States who have Prize-money due for their Service under my Orders. I mean, If either the Governement or individuals will send over their Accounts and Vouchers to the Chargè des Affaires of France in America, before the division and distribution of the Prize-money takes place in the national Treasury. I need only add that I am ready to do on this occasion whatever you may think fit to direct; but if you admit the present claim I apprehend that others will follow, for which you will not perhaps choose to be accountable.
I am, Sir, with much respect and esteem, Your most obedient and most humble Servant,

J Paul Jones

